Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 are pending. Claims 1, 5, and 14 are independent. Claims 2-4, 6-13, and 15-20 are dependent.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 5, it is difficult to identify what is being provisioned. The claim recites "provisioning, ...that a network slice.... " is unclear.
Claims 6-13, further depending from the claim 5, are likewise rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arnold et al. (US 20190132781) hereinafter Arnold in view of Salkintzis (US 20170245316) hereinafter Salkintzis.
Regarding claim 1, Arnold teaches a system, comprising: a radio-based network including a radio access network and associated core network, wherein applications utilize respective network slices of the radio-based network to send and/or receive network traffic (i.e. the control of radio access resources in a communication network comprising separate subnetworks, for example slices of a 5G communication network, [0002]); and a program configured to at least: receive a request from an application executed in a client device to provision a network slice on the radio-based network, the network slice having a quality-of-service requirement for a session of the application (i.e. enable third parties to create and manage their own network slices by using the APIs, [0056] and the Quality of Service is defined on a user-specific basis as a function of Quality of Service parameters such as throughput, latency, bit error rate for determining for example the scheduling of the data of a user, while ensuring the required Quality of Service, [0003]); determine that operation of the application requires transfer of network-sensitive content via the network slice (i.e. even data streams with higher Quality of Service classes than the at least agreed Quality of Service class for the respective subnetwork can be conducted via the subnetworks, [0014]); determine that the network slice would not meet the quality-of- service requirement without providing the network-sensitive content at an edge location in the radio-based network (i.e. the SLA has or has not been complied with or indicating which KPI, such as data rate for example, has not been achieved and how large a discrepancy there is from the requirement according to the requested Quality of Service classes, [0095] and the central Quality of Service manager 301 can decide which data stream is to be transmitted via which base station and radio access technology (data stream control). If, for example, not all QoS requirements can be met, the central Quality of Service manager 301 may decide to conduct the respective data stream via the radio access technology and/or radio access entity that guarantees a next-lower Quality of Service class, [0081]).
However, Arnold does not explicitly disclose initiate a transfer of the network-sensitive content to a content delivery service at the edge location in the radio-based network in order to meet the quality-of-service requirement for the network slice.
However, Salkintzis teaches initiate a transfer of the network-sensitive content to a content delivery service at the edge location in the radio-based network in order to meet the quality-of-service requirement for the network slice (i.e. The UE may have an application that retrieves data from the vehicle's electronic system and reports them to a cloud server for analysis and diagnostics and may also have applications. In order to optimize the communication performance and potentially to reduce also the UE's battery consumption, the UE could steer the IoT traffic to the IoT network slice and all other traffic to the MBB network slice that is optimized to support smartphone applications, [0086]).
Based on Arnold in view of Salkintzis it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to utilize the teaching of Salkintzis to the system of Arnold in order to optimize network performance and user experiences.

Regarding claim 2, Arnold does not explicitly disclose the edge location is an edge location of a cloud provider network collocated with equipment of the radio access network.
However, Salkintzis teaches the edge location is an edge location of a cloud provider network collocated with equipment of the radio access network (i.e. The UE may have an application that retrieves data from the vehicle's electronic system and reports them to a cloud server for analysis and diagnostics and may also have applications, [0086]). Therefore, the limitations of claim 2 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

Regarding claim 3, Arnold teaches when executed the program further causes the at least one computing device to at least increase a quantity of computing resources in the radio-based network that performs at least one network function for the network slice (i.e. To support an open environment and to make it possible to add or delete network functions on demand, one important capability of the activation layer 104 is that it supports the dynamic reordering of functions and connectivities in a network slice, for example by using SFC (Service Function Chaining) or modifying software so that the functionality of a slice can be completely predefined and can include both approximately static software modules and dynamically addable software modules, [0061]).

Regarding claim 4, Arnold teaches when executed the program further causes the at least one computing device to at least discard the network-sensitive content from the content delivery service at the edge location upon determining that the network slice has been released (i.e. if the resource message indicates that the radio access entity 401-1 does not have sufficient resources to comply with the required Quality of Service class for the first subnetwork 305-1, then the central Quality of Service manager 301 may select a second radio access entity and initiate a handover of the communication link or of a data stream to the further radio access entity 401, for example to the radio access entity 401-2, [0079]).

Regarding claim 5, Arnold teaches a method, comprising: provisioning, via at least one computing device in response to an application programming interface (API) request (i.e. enable third parties to create and manage their own network slices by using the APIs, [0056], that a network slice with a quality- of-service requirement in a radio-based network having a radio access network and an associated core network (i.e. the control of radio access resources in a communication network comprising separate subnetworks, for example slices of a 5G communication network, [0002]), and the Quality of Service is defined on a user-specific basis as a function of Quality of Service parameters such as throughput, latency, bit error rate for determining for example the scheduling of the data of a user, while ensuring the required Quality of Service, [0003]).
 However, Arnold does not explicitly disclose initiating, via the at least one computing device in response to the API request, a transfer of content to a content delivery service at an edge location in the radio-based network in order to meet the quality-of-service requirement for the network slice.
However, Salkintzis teaches initiating, via the at least one computing device in response to the API request, a transfer of content to a content delivery service at an edge location in the radio-based network in order to meet the quality-of-service requirement for the network slice (i.e. The UE may have an application that retrieves data from the vehicle's electronic system and reports them to a cloud server for analysis and diagnostics and may also have applications. In order to optimize the communication performance and potentially to reduce also the UE's battery consumption, the UE could steer the IoT traffic to the IoT network slice and all other traffic to the MBB network slice that is optimized to support smartphone applications, [0086]).
Based on Arnold in view of Salkintzis it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to utilize the teaching of Salkintzis to the system of Arnold in order to optimize network performance and user experiences.

Regarding claim 6, Arnold teaches provisioning, via the at least one computing device, the network slice for a session of an application executed on a device connected to the radio-based network (i.e. enable third parties to create and manage their own network slices by using the APIs, [0056]).
Regarding claim 7, Arnold teaches determining, via the at least one computing device, that a network connection from an endpoint of the network slice to a primary content delivery service does not meet the quality-of-service requirement; and launching, via the at least one computing device, the content delivery service (i.e. the SLA has or has not been complied with or indicating which KPI, such as data rate for example, has not been achieved and how large a discrepancy there is from the requirement according to the requested Quality of Service classes, [0095] and the central Quality of Service manager 301 can decide which data stream is to be transmitted via which base station and radio access technology (data stream control). If, for example, not all QoS requirements can be met, the central Quality of Service manager 301 may decide to conduct the respective data stream via the radio access technology and/or radio access entity that guarantees a next-lower Quality of Service class, [0081]).

Regarding claim 8, Arnold teaches determining, via the at least one computing device, that consumption of the content via the network slice does not meet the quality-of-service requirement (i.e.  if the resource message indicates that the radio access entity 401-1 does not have sufficient resources to comply with the required Quality of Service class for the first subnetwork, [0079]); and wherein the transfer of the content is initiated further in response to determining that the consumption of the content does not meet the quality-of- service requirement (i.e. then the central Quality of Service manager 301 may select a second radio access entity and initiate a handover of the communication link or of a data stream to the further radio access entity 401, for example to the radio access entity 401-2, [0079]).

Regarding claim 9, Arnold does not explicitly disclose reallocating, via the at least one computing device, computing capacity at the edge location from at least one network function of the radio-based network to the content delivery service.
However, Salkintzis teaches reallocating, via the at least one computing device, computing capacity at the edge location from at least one network function of the radio-based network to the content delivery service (i.e. a network operator defines different virtual network templates, each one specifying a collection of compute, storage, and/or network resources and their configurations. the template may also contain rules for auto-scaling the resources of a slice in order to efficiently handle workload variations in the time domain, [0047]). Therefore, the limitations of claim 9 are rejected in the analysis of claim 5 above, and the claim is rejected on that basis.

Regarding claim 10, Arnold does not explicitly disclose reallocating the computing capacity at the edge location further comprises: terminating, via the at least one computing device, a first machine instance configured to perform the at least one network function on a computing device at the edge location (i.e. the SLA has or has not been complied with or indicating which KPI, such as data rate for example, has not been achieved and how large a discrepancy there is from the requirement according to the requested Quality of Service classes, [0095]); and launching, via the at least one computing device, a second machine instance configured to host the content delivery service on the computing device at the edge location (i.e. the central Quality of Service manager 301 can decide which data stream is to be transmitted via which base station and radio access technology (data stream control). If, for example, not all QoS requirements can be met, the central Quality of Service manager 301 may decide to conduct the respective data stream via the radio access technology and/or radio access entity that guarantees a next-lower Quality of Service class, [0081]).

Regarding claim 11, Arnold teaches configuring, via the at least one computing device, an application to use the network slice in order to obtain the content via the radio-based network (i.e. The interface to the management and instrumentation level 106 makes it possible for example to construct particular, that is to say dedicated, network slices (or subnetworks) for an application, or to allocate an application to an existing network slice, [0055]).

Regarding claim 12, Arnold teaches transferring, via the at least one computing device, the content from the edge location to a client device that connects via the radio-based network (i.e. mobile terminals (UE) 403-1, 403-2 can communicate via the subnetworks 305-1, 305-2, [0072] and data streams with higher Quality of Service classes than the at least agreed Quality of Service class for the respective subnetwork can be conducted via the subnetworks, [0014]).

Regarding claim 13, Arnold teaches identifying, via the at least one computing device, the content based at least in part on a prediction that the content will be consumed, the prediction corresponding to an account associated with the network slice (i.e. he subnetworks are provided for example for different services and therefore conduct service-specific data streams with Quality of Service classes which are provided according to Service Level Agreements, [0014]).

Claims 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arnold et al. (US 20190132781) hereinafter Arnold in view of LI (US 20180123878) hereinafter LI.
Regarding claim 14, Arnold teaches a non-transitory computer-readable medium embodying a network slice allocation service executable in the at least one computing device (i.e. a memory in which information relating to Quality of Service classes of the subnetworks is stored, claim 15), wherein when executed the network slice allocation service causes the at least one computing device to at least: receive a request to create a network slice with a quality-of-service requirement for an application executed in a client device in a radio-based network having a radio access network and an associated core network (i.e. enable third parties to create and manage their own network slices by using the APIs, [0056] and the Quality of Service is defined on a user-specific basis as a function of Quality of Service parameters such as throughput, latency, bit error rate for determining for example the scheduling of the data of a user, while ensuring the required Quality of Service, [0003])
 However, Arnold does not explicitly disclose determine a service with which the application will communicate using the network slice; and provision computing resources for the service in the radio-based network in order to meet the quality-of-service requirement.
However, LI teaches determine a service with which the application will communicate using the network slice (i.e. Fault management has conventionally been considered to be a service provided at the infrastructure level, thus it would be a common service across all network slices if there are any, [0176]); and provision computing resources for the service in the radio-based network in order to meet the quality-of-service requirement (i.e. facilitate management of the domains DM1 460-1 DM2 460-2 DM3 460-3, and to allocate/re-allocate physical resources as necessary to maintain required service levels, [0177]). 
Based on Arnold in view of LI it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to utilize the teaching of LI to the system of Arnold in order to increase capability of managing network slices.

Regarding claim 15, Arnold does not explicitly disclose when executed the network slice allocation service further causes the at least one computing device to at least determine that the network slice would not meet the quality-of-service requirement without provisioning the computing resources.
However, LI teaches when executed the network slice allocation service further causes the at least one computing device to at least determine that the network slice would not meet the quality-of-service requirement without provisioning the computing resources (i.e. identifying a need to reconfigure the at least one slice instance to meet service requirements; and, reconfiguring the at least one slice instance based on the allocation of resources, [0011] and that additional resources are required to meet service requirements of the at least one slice instance, [0013]). Therefore, the limitations of claim 15 are rejected in the analysis of claim 14 above, and the claim is rejected on that basis.

Regarding claim 16, Arnold does not explicitly disclose provisioning the computing resources comprises launching a machine instance for the service.
However, LI teaches provisioning the computing resources comprises launching a machine instance for the service (i.e. A domain is a group of physical network resources. The DC1 35-1 and DC2 35-2 are examples of data centers that may support Domain 1 41-1. FIG. 10 indicates that the SOM 45-1 supports one or more services, in this case Service instance 1 and Service instance 2) on a slice that extends across 3 domains 41-1 41-2 41-3, [0165]). Therefore, the limitations of claim 16 are rejected in the analysis of claim 14 above, and the claim is rejected on that basis.

Regarding claim 17, Arnold does not explicitly disclose the computing resources are provisioned for a duration of the network slice and are released upon a termination of the network slice.
However, LI teaches the computing resources are provisioned for a duration of the network slice and are released upon a termination of the network slice (i.e. facilitate management of the domains DM1 460-1 DM2 460-2 DM3 460-3, and to allocate/re-allocate physical resources as necessary to maintain required service levels, [0177]). Therefore, the limitations of claim 17 are rejected in the analysis of claim 14 above, and the claim is rejected on that basis.

Regarding claim 18, Arnold does not explicitly disclose at least a portion of the computing resources are provisioned at a cell site through which the client device is connected to the radio-based network.
However, LI teaches at least a portion of the computing resources are provisioned at a cell site through which the client device is connected to the radio-based network (i.e. This may be understood as a view of the resources allocated to Slice A 150 across the illustrated network segment. From within Slice A 150, only the portions of the resources that have been allocated to Slice A 150 are visible, [0087]). Therefore, the limitations of claim 18 are rejected in the analysis of claim 14 above, and the claim is rejected on that basis.

Regarding claim 19, Arnold does not explicitly disclose at least a portion of the computing resources are provisioned at one or more cell sites through which the client device is predicted to become connected to the radio- based network.
However, LI teaches at least a portion of the computing resources are provisioned at one or more cell sites through which the client device is predicted to become connected to the radio- based network (i.e. this may be understood as a view of the resources allocated to Slice A 150 across the illustrated network segment. From within Slice A 150, only the portions of the resources that have been allocated to Slice A 150 are visible, [0087]). Therefore, the limitations of claim 19 are rejected in the analysis of claim 14 above, and the claim is rejected on that basis.

Regarding claim 20, Arnold does not explicitly disclose the service corresponds to a content delivery service that provides content to the application, and provisioning the computing resources further comprises caching at least a portion of the content.
However, LI teaches the service corresponds to a content delivery service that provides content to the application (i.e. A data center, as will be understood in the art, is a collection of computing resources (typically in the form of servers) that can be used as a collective computing and storage resource, [0078]), and provisioning the computing resources further comprises caching at least a portion of the content (i.e. upon the resources of data center 198-1. AN 180 provides radio access services to UE 2 166, which also makes use of the access services provided by AN 182. AN 182 is connected to antenna 184, and is instantiated upon the resources of data center 198-2. AN 186 is connected to antenna 188, and is also instantiated upon the resources of data center, [0080]). Therefore, the limitations of claim 20 are rejected in the analysis of claim 14 above, and the claim is rejected on that basis.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chatras et al. (US 20200112492), the traffic generated by these diverse applications must be carried on the various network slices implemented in the communications infrastructure to which the terminal is connected.
Qiao et al. (US 20190053104 A1), Systems, apparatuses, and methods are described for the establishment of dedicated network slices. Operators may use network slicing to support multiple parties that require similar network characteristics.
Shaw et al. (US 20180332441), managing application of multiple logical network slices in association with a mobile service request.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYELE F WOLDEMARIAM whose telephone number is (571)270-5196. The examiner can normally be reached M_F 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A F W/
AYELE F. WOLDEMARIAM
Examiner
Art Unit 2447
5/26/2022


/CHEIKH T NDIAYE/Primary Examiner, Art Unit 2447